Name: 2001/187/EC: Commission Decision of 27 February 2001 amending Decision 98/357/EC establishing the list of approved fish farms in Italy (Text with EEA relevance) (notified under document number C(2001) 459)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  health;  Europe;  marketing
 Date Published: 2001-03-09

 Avis juridique important|32001D01872001/187/EC: Commission Decision of 27 February 2001 amending Decision 98/357/EC establishing the list of approved fish farms in Italy (Text with EEA relevance) (notified under document number C(2001) 459) Official Journal L 067 , 09/03/2001 P. 0081 - 0082Commission Decisionof 27 February 2001amending Decision 98/357/EC establishing the list of approved fish farms in Italy(notified under document number C(2001) 459)(Text with EEA relevance)(2001/187/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) The Member States may obtain the status of approved free of infectious haematopietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for fish farms located in zones that are non-approved in respect of IHN and VHS.(2) The list of approved fish farms in Italy was established by Commission Decision 98/357/EC(3).(3) Italy has submitted to the Commission the justifications for obtaining the status of approved farm in a non-approved zone in respect of IHN and VHS for two additional fish farms in the autonomous province of Trento, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status.(4) The Commission and the Member States examined the justifications notified by Italy for each farm.(5) The result of this examination is that these two farms meet the requirements of Article 6 of Directive 91/67/EEC.(6) Therefore, these farms are eligible for the status of approved farm situated in a non-approved zone.(7) The two farms of concern should be added to the list of farms, which have already been approved.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Commitee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 98/357/EC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 162, 5.6.1998, p. 42.ANNEXFISH FARMS IN ITALY APPROVED AS REGARDS IHN AND VHSREGION: PROVINCIA AUTONOMA DI TRENTOFarms located in Noce basinAss. Pescatori Solandri (Loc. Fucine)CavizzanaFarms located in Brenta basinCampestrin GiovanniTelve Valsugana (Fontane)Ittica Resenzola SerafiniGrignoIttica Resenzola SelvaGrignoLeonardi F.lliLevico Terme (S. Giuliana)Dellai Giuseppe-Trot. ValsuganaGrigno (Fontana Secca, Maso Puele)Farms located in Adige basinCelva RemoPomaroloMargonar DomenicoAla (Pilcante)Degiuli PasqualeMattarello (Regole)Tamanini LivioVigolo VattaroTroticoltura Istituto Agrario di S. Michele a/A.S. Michele all'AdigeFarms located in Sarca basinAss. Pescatori Basso SarcaRagoli (Pez)Stab. Giudicariese La MolaTione (Delizia d'Ombra)Azienda Agricola La Sorgente s.s.Tione (Saone)Fonti del Dal s.s.Lomaso (Dasindo)Comfish Srl (ex Paletti)Preore (Molina)Ass. Pescatori Basso SarcaTenno (Pranzo)Troticoltura "La Fiana"Di Valenti Claudio (Bondo)Farms located in Chiese basinFacchini EmilianoPieve di Bono (Agrone)